Citation Nr: 9909588	
Decision Date: 04/06/99    Archive Date: 04/16/99

DOCKET NO.  94-16 115	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Johnson, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1965 to July 
1968.

This matter initially came to the Board of Veterans' Appeals 
(Board) from a July 1992 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Baltimore, 
Maryland, which denied the veteran's claim of service 
connection for PTSD.  A notice of disagreement, including a 
request for a hearing before a hearing officer at the RO, was 
submitted in November 1992.  A statement of the case was 
issued in December 1992.  In January 1993, the veteran filed 
his substantive appeal, and included a request for a personal 
hearing before a member of the Board.  In February 1993, the 
veteran appeared and testified before a hearing officer at 
the RO.  As per his request, the veteran was offered a 
hearing before a member of the Board, but he failed to appear 
for the scheduled hearing in January 1997.  In January 1997, 
the Board remanded the case for further development. 


REMAND

As stated in the January 1997 remand, the Board finds that 
the claim is well grounded since the claims folder contains 
treatment records that reflect a diagnosis of PTSD that had 
been related to inservice stressors.  Therefore, VA has a 
duty to assist in the development of facts pertinent to the 
veteran's claim.  38 U.S.C.A. § 5107(a) (West 1991); 
38 C.F.R. § 3.103(a) (1998).  Part of the action requested in 
January 1997 included verification of the reported stressors.  
However, the requested development is incomplete.  

As outlined in the prior remand, the veteran has provided 
written statements describing several events he claims to 
have witnessed in Vietnam during his period of active duty, 
in addition to his testimony in a hearing before a Hearing 
Officer in February 1993.  First, he claims that he was 
subjected to mortar attacks.  Second, he testified that after 
finishing guard duty that a sergeant, who he names, enlisted 
his help to investigate a helicopter wreckage.  Upon 
inspection of the wreckage, they discovered bodies and had to 
pull them out of the wreckage and put them in body bags.  He 
also describes seeing the pilot and copilot still strapped in 
their seats, decapitated and dismembered, with burnt torsos.  
Third, he states that while engaging in a search and seizure 
mission in a small village, where there was small arms fire 
occurring, he heard a noise in a bush and fired at the bush, 
following which two children came out of the bush and fell 
down.  Fourth, he states that while driving a personnel 
carrier that he hit two men, and that he was involved in the 
deaths of prisoners of war.

During the post-remand development of this claim, the RO 
furnished information to the U.S. Army and Joint Services 
Environmental Support Group (ESG), currently the U.S. Armed 
Services Center for Research of Unit Records (USASCRUR), for 
purposes of verifying stressors.  In a June 1997 letter to 
the RO, USASCRUR reported that more information was needed, 
but further noted that the veteran's statement of stressors 
did not accompany the RO's request.  Therefore, the RO should 
furnish the statements to USASCRUR.

For the reasons stated, this case is REMANDED to the RO for 
the following actions:

1.  The RO should request the assistance 
of the United States Armed Services 
Center for Research of Unit Records 
(USASCRUR), formerly known as the United 
States Army & Joint Services 
Environmental Support Group (ESG).  
USASCRUR should be provided with all the 
information provided by the veteran in 
his statements and personal hearing 
testimony.  USASCRUR should be requested 
to verify the information provided by the 
veteran.

2.  The RO should readjudicate the issue 
of entitlement to service connection for 
PTSD.  If the claim is not resolved to 
the satisfaction of the veteran, the RO 
should furnish a supplemental statement 
of the case to the veteran and his 
representative, and they should be 
afforded an opportunity to respond 
thereto.

The case should then be returned to the Board after 
compliance with all appropriate appellate procedures. No 
action is required of the veteran until further notice. The 
Board expresses no opinion as to the ultimate determination 
warranted in this case.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	J. E. Day
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).

- 4 -


